PER CURIAM.
The appeal is from an order making Oliver T. Sherwood a party defendant. The order was made on the application of Sherwood, and opposed by plaintiff. Appeals from the Municipal Court are regulated by sections 253-256, 310, Municipal Court Act (Laws 1902, pp. 1562, 1563, 1578, c. 580). In none of these sections is power given to appeal from an order of the character here presented. *248The power of the Supreme Court to entertain appeals from the Municipal Court is limited to the cases mentioned in the statute. Pascocello v. R. Co., 26 Misc. Rep. 412, 56 N. Y. Supp. 177.
As the order in question is not appealable, the appeal must be dismissed, with $10 costs and disbursements.